      Case 5:18-cv-00016-OLG Document 17 Filed 10/26/18 Page 1 of 5




                             UNITED STATES DISTRICT COURT                        FILED
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION                                 OCT 262018
                                                                          C&.ERK      U. DISTRICT COURT
I:rI):):I'aiJIriJip                                                      WESTERN 01ST
                                                                                             DEPU      CLERK
                 Plaintifj


V.                                                             Civil No. 5:18-CV-16-OLG

MEGAN J. BRENNAN, Postmaster General,
United States Postal Service,

                 Defendant.


                                             .)   1 I]




       This case is before the Court on Plaintiff's Motion to Compel Answers to Interrogatories

and Requests for Production (docket no. 12). The Court finds that the motion should be

GRANTED IN PART and DENIED IN PART as set forth below.

                                          Background

       Plaintiff, a former employee of Defendant, alleges that Defendant discriminated against

him on the basis of disability by failing to provide reasonable accommodations related to his

work duties and retaliating against him for making accommodation requests, in violation of

Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.   §   794. Docket no.   1   at 2-5. Plaintiff's

motion to compel seeks responses to his interrogatories numbers 3, 4, 5, and 6, and requests for

production (RFPs) 9, 10, and 11, which, generally, sought information and documents related to

any complaints and charges of disability-based discrimination submitted since 2013 by other

employees of Defendant who held the same job title and worked at the same location as Plaintiff

Docket no. 15 at ¶ 2. Defendant objected to these discovery requests on the basis on relevance

and overbreadth grounds, and argues that Plaintiff is entitled to discovery only regarding other

alleged acts of discrimination "if they involve the same form of discrimination, the same

                                              1   of 5
         Case 5:18-cv-00016-OLG Document 17 Filed 10/26/18 Page 2 of 5




department where the plaintiff worked, and employees who are similarly situated to the

plaintiff." Docket no. 15 at ¶ 4 (citing Marchese   v.   Sec 'y, Dept. of the Interior, CIV.A. 03-3082,

2004 WL 2297465, at *3 (E.D. La. Oct. 12, 2004)).

          Plaintiff also seeks to compel responses to his RFP number 6, which sought "information

related to job performance from the personnel files of all employees who made the decision to

terminate Plaintiff, including Anthony S. Hasley and Edward L. Gomes." Docket no. 12.

Defendant objected to this request on relevance, overbreadth, and burden grounds, and argues

that disclosure of this information would also be prohibited under the Privacy Act. Docket no. 12

at 3.

                                   Legal Standards and Analysis

          "Courts generally allow discovery of other claims and lawsuits against an employer that

are sufficiently similar to the plaintiff[']s claims." Choate v. Potter, 3-06-CV-2146-L, 2008 WL

906784, at *2 (N.D. Tex. Apr. 3, 2008); Diloreto     v.   Towers Perrin Forster & Crosby, Inc., 3:09-

CV-l280-B, 2010 WL 11619087, at *3 (N.D. Tex. Aug. 20, 2010) (citing Mitchell             v.   National

R.R.    Passenger Corp., 208 F.R.D. 455, 460 (D.D.C. 2002)). This generally permits the discovery

by a plaintiff of evidence related to discrimination against other employees of the defendant

employer "if limited to (a) the same form of discrimination, (b) the same department or agency

where plaintiff worked, and (c) a reasonable time before and after the discrimination complained

of." Diloreto, 2010 WL 11619087, at *3; see also Kelly v. Boeing Petroleum Services, Inc., 61

F.3 d 350, 358 (5th Cir. 1995) ("When a plaintiff must prove intentional discrimination, a district

court can abuse its discretion by limiting a plaintiff's ability to show the 'atmosphere' in which

the plaintifti] 'operated." (internal quotation marks omitted)).




                                                2 of 5
        Case 5:18-cv-00016-OLG Document 17 Filed 10/26/18 Page 3 of 5




         Courts have also described the scope of discoverable material in this context as reaching

discrimination complaints filed by employees that are "similarly situated" to the Plaintiff. Gillum

v.   ICF Emergency Mgmt. Services, LLC, CIV.A. 08-3 14-C-M2, 2009 WL 2136269, at *6 (M.D.

La. July 16, 2009); Glenn v. Williams, 209 F.R.D. 279, 281 (D.D.C. 2002). Defendant argues

that "similarly situated employees are only.   . .   drivers who made disability discrimination

complaints against Anthony Hasley and Edward Gomes." Docket no. 15 at ¶ 6. The Court does

not agree. First, contrary to Defendant's contention that "[t]his complaint alleges a single

instance of disability discrimination by [Anthony] Hasley and [Edward] Gomes[,]" docket no. 15

at ¶ 3, the complaint in fact alleges several instances of discriminatory conduct by numerous

supervisory personnel, including Juan Robles, Anthony Hasley, Carl Jemerson, and Marco

Coleconduct that, even if insufficient to state a discrete Section 504 violation, may nonetheless

be "probative whether an employee was discharged because of discriminatory animus." Kelly            v.


Boeing Petroleum Services, Inc., 61 F.3d 350, 358 (5th Cir. 1995). In part because Plaintiff's

claims do not arise from the alleged acts of a particular supervisor, the Court finds that limiting

the discovery of other complaints of discrimination to those asserted against a particular

supervisor would be too restrictive. Gillum, 2009 WL 2136269, at *6 & n.8. Significantly, the

Fifth Circuit case that Defendant relies upon for the proposition that employees with different

supervisors cannot be "similarly situated," Wyvill v. United Companies Life Ins. Co., 212 F.3d

296, 302 (5th Cir. 2000), considers the similarity between employees not in the context of

whether other claims of discrimination were discoverable, but in the substantially narrower

context of whether such evidence were admissible at trial. See also Lee      v.   Kansas City S. Ry. Co.,

574 F.3d 253, 259 (5th Cir. 2009) (discussing whether employees are "similarly situated" in the

context of establishing the discriminatory character of an adverse employment action). Plaintiff's



                                                 3   of 5
      Case 5:18-cv-00016-OLG Document 17 Filed 10/26/18 Page 4 of 5




interrogatories numbers 3, 4, 5, and 6 and RFPs 9, 10, and                 11   limit Plaintiffs requests for other

claims to claims of disability discrimination or failure to provide reasonable accommodation

asserted since 2013 by employees who held the same job title as Plaintiff and worked at the same

facility. Docket no. 15 at ¶ 2 (interrogatories and RFPs seeking discrimination or reasonable

accommodation claims "any TTO/Driver and 10410 Perrin Beitel, San Antonio, Texas since

January 1, 2013"); compare to Diloreto, 2010 WL 11619087, at *3 (discoverability turns on

whether the others claims arise from "the same form of discrimination,.                    . .   the same department

or agency where plaintiff worked, and.               . .   a reasonable time before and after the discrimination

complained of."). The Court therefore concludes that Plaintiffs motion to compel should be

GRANTED as to interrogatories numbers 3, 4, 5, and 6 and RFPs 9, 10, and 11.

       It appears that Defendant's Privacy Act-based objections to Plaintiffs request for

production of Hasley's and Gomes's personnel files have been resolved by the entry of an

Agreed Privacy Act Protective Order, and that Defendant's remaining objections are limited to

"its argument that the job performance portions of Hasley's and Gomes' personnel files are

irrelevant to a claim or defense in this case." Docket nos. 14; 15 at ¶ 9. Records within a

supervisor's personnel files that "include information relating to the reasons for plaintiffs

termination or other complaints          of..   .   discrimination or retaliation, they are clearly relevant and

must be produced." Smith v. DeTar Hosp. LLC, CIV.A. V-10-83, 2011 WL 6217497, at *3 (S.D.

Tex. Dec. 14, 2011) (quoting Beasley v. First American Real Estate Information Services, Inc.,

2005 WL 1017818 (N.D.Tex. Apr. 27, 2005)). However, "plaintiff is not entitled to rummage

through the personnel files.      . .   in hopes of discovering information that might possibly be

relevant to his claim" and the defendant therefore "need only produce documents from the

personnel files.   . .   pertaining to plaintiffs termination or other complaints of.               . .   discrimination



                                                              4 of 5
       Case 5:18-cv-00016-OLG Document 17 Filed 10/26/18 Page 5 of 5




or retaliation." Id. Plaintiff argues that the job performance portions of Hasley's and Gomes's

personnel files would "help show that these supervisors suffered no consequences for

terminating a person with a disability" and that they "were rewarded for discriminating against

Plaintiff." Docket no. 12 at 4. However, Plaintiff does not explain the relevance of evidence that

Plaintiffs supervisors were rewarded and not punished for their allegedly discriminatory acts to

a showing that those acts were in fact discriminatory. Accordingly, the Court finds that

Plaintiff's motion to compel should be DENIED as to Plaintiff's RFP number 6, except to the

extent that materials responsive to that request relate to adverse actions against Plaintiff or other

allegations of discriminatory conduct.

                                      Conclusion and Order

       It is therefore ORDERED that Plaintiffs Motion to Compel Answers to Interrogatories

and Requests for Production (docket no. 12) is GRANTED IN PART as to Plaintiffs

interrogatories numbers 3, 4, 5, and 6 and requests for production 9, 10, and   11   and DENIED IN

PART as to Plaintiffs request for production number 6, except to the extent that materials

responsive to that request relate to adverse actions against Plaintiff or other allegations of

discriminatory conduct.



       SIGNED this             day of October, 2018.



                                               ORLANDO L. GARCIA
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                               5   of 5
